ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a dual lumen drainage cannula for use in a VA ECMO system (Claim 1), and a corresponding system and method for using said cannula (Claims 12 and 18).  The cannula comprises a first drainage tube having at least one aperture defined in at least one wall proximate to the distal end thereof, and a second drainage tube having at least one aperture defined in at least one wall of the second drainage tube proximate to the distal end thereof, wherein the first drainage tube passes through the second drainage tube, and wherein the distal end of the second drainage tube is coupled to a portion of the first drainage tube between the proximal end and the distal end of the first drainage tube. A sleeve is positioned adjacent an interior wall of the second drainage tube, wherein the at least one wall of the sleeve is formed of a flexible material so as to be expandable and collapsible within the second lumen. 
The prior art does not teach or suggest the claimed sleeve arrangement positioned within the outer lumen of a dual lumen ECMO drainage catheter. 
The closest prior art is Sansoucy (US 2011/0004197), which teaches a catheter having an expandable lumen (Figures 1-13) that is defined to allow a guide wire or fluid to be inserted therethrough.  Sansoucy, however, does not teach or suggest that the 
Since Sansoucy’s expandable lumen serves a completely different purpose than the instant invention, it is unclear why one of ordinary skill in the art at the time of invention would have modified Sansoucy’s catheter to have the claimed structural configuration. 

Macoviak (US 6,508,777) teaches a coaxial multilumen drainage catheter for extracorporeal blood treatment (Figure 19), but does not teach or suggest sleeve is positioned adjacent an interior wall of the second drainage tube, wherein the at least one wall of the sleeve is formed of a flexible material so as to be expandable and collapsible within the second lumen. While Macoviak’s catheter has a plurality of inflation lumens, these lumens serve to inflate balloons that are spaced along the exterior surface of the catheter.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Macoviak’s catheter to have the claimed expandable/collapsible sleeve configuration. 
Catheters of this type with balloon inflation lumens are extraordinarily well known in the art.  However, an inflation lumen for a distal balloon does not read on the claimed expandable/collapsible sleeve limitation. 



Finally, Gregory (US 2011/0295236) teaches a drainage catheter having an expandable/collapsible sleeve formed in the sidewall thereof [0012-0014]. However, Gregory fails to teach or suggest that the catheter is a dual-lumen catheter as claimed.  Since the device is a single-lumen rectal drain device, it is unclear why one of ordinary skill in the art would have modified Gregory’s catheter to be a dual-lumen drainage catheter for use in a VA ECMO system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781